Case: 12-3210    Document: 15     Page: 1    Filed: 03/21/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                 SHARON A. STEWART,
                      Petitioner,

                             v.
       MERIT SYSTEMS PROTECTION BOARD,
                  Respondent.
                __________________________

                        2012-3210
                __________________________

    Petition for review of the Merit Systems Protection
 Board in case no. SF0353110710-I-1.
                __________________________

                      ON MOTION
                __________________________

                         ORDER

     The Department of the Treasury moves to recaption to
 name the Merit Systems Protection Board as respondent,
 and for a 21-day extension of time for the Board to file its
 response brief.

     Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
 nated as the respondent when the Board's decision con-
 cerns the procedure or jurisdiction of the Board. The
 employing agency is designated as the respondent when
Case: 12-3210         Document: 15   Page: 2   Filed: 03/21/2013




 SHARON STEWART V. MSPB                                      2


 the Board reaches the merits of the underlying case. Here,
 the Board dismissed Stewart’s appeal for lack of jurisdic-
 tion. Thus, the Board is the proper respondent in this
 petition for review.
       Accordingly,
       IT IS ORDERED THAT:

     The motions are granted. The revised official caption
 is reflected above. The Board should calculate its brief
 due date from the date of filing of this order.

                                       FOR THE COURT


                                        /s/ Jan Horbaly
                                       Jan Horbaly
                                       Clerk
 s21